Opinion by
Orlad y, J.,
This appeal was heard in connection with that, of.’ Donnelly, against same defendant, No. 54, October Term,, 1912, ante, p. 78, the two cases arising out of the same: accident, and while tried before different juries the facts; are identical, and the question involved being the same,, they were argued together.
For the reasons given in Donnelly v. Phila. & Reading R. R. Company, No. 54, October Term, 1912, ante, p. 78,, the assignment is overruled and the judgment is affirmed.